Case: 3:21-cv-00016-TMR Doc #: 5 Filed: 03/05/21 Page: 1 of 2 PAGEID #: 23




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION AT DAYTON

   UNITED STATES OF AMERICA,                          CASE NO.: 3:21-CV-016

         Plaintiff,                                   JUDGE

   vs.

   1) Thirty-Three Thousand Twenty                    ANSWER TO PLAINTIFF’S
      and 00/100 Dollars ($33,020.00) in              COMPLAINT FOR FORFEITURE
      United States Currency,                         IN REM

   and

   2) One 2013 Chrysler 300,
      VIN: 2C3CCAAGXDH589019, with
      All attachments thereon,

         Defendants.




         Now comes the Claimant, ANTHONY HART, by and through his attorneys, RION,
  RION AND RION, L.P.A., INC., and hereby respectfully submits to this Honorable Court
  their Answer to Plaintiff’s Complaint for Forfeiture in REM.

          1. Claimant admits the allegations as set forth in paragraphs 1, 2, 3, 4, 5, 6, 25, and 27
  in the Verified Complaint for Forfeiture in REM.

          2. Claimant denies the allegations as set forth in paragraphs 7, 8, 9, 10, 11, 12, 13, 14,
  15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 26, and 28.

         WHEREFORE, Claimant demands the Verified Complaint for Forfeiture in REM be
  dismissed with costs assessed to the Government and for attorney’s fees.
Case: 3:21-cv-00016-TMR Doc #: 5 Filed: 03/05/21 Page: 2 of 2 PAGEID #: 24




         Claimant further requests an order of this Court demanding the return of said
  properties and not subject to any expenses associated with the illegal taking of these
  properties.


                                                        Respectfully submitted,


                                                        /s/ Jon Paul Rion
                                                        JON PAUL RION (#0067020)
                                                        RION, RION AND RION, L.P.A., INC.
                                                        130 W. Second St., Ste. 2150
                                                        P.O. Box 10126
                                                        Dayton, OH 45402
                                                        (937) 223-9133
                                                        (937) 223-7540 (Facsimile)
                                                        info@rionlaw.com




                                     CERTIFICATE OF SERVICE

         I, the undersigned, do hereby certify that a copy of the foregoing was sent to the Office

  of the U.S. Attorney, via the Court’s electronic filing system.



                                                        /s/ Jon Paul Rion
                                                        JON PAUL RION (#0067020)
                                                        RION, RION AND RION, L.P.A., INC.
